Citation Nr: 1510589	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for amputation of the left leg.

5.  Entitlement to service connection for a right leg disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for rheumatic fever.

9.  Entitlement to service connection for a bilateral eye disorder.

10.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

11.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Richard L. Warsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran has filed claims of entitlement to service connection for PTSD, as well as an acquired psychiatric disorder, other than PTSD.  As such, the Board characterized the issue on appeal as indicated.  

The Virtual VA claims file has been reviewed.  Other than the hearing transcript, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System are duplicative of those in Virtual VA and the paper claims file.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, was not manifest during service and is not attributable to service.

2.  The Veteran did not provide sufficient information to permit verification of any reported service stressor that would support a diagnosis of PTSD; no diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy.

3.  The Veteran did not have service in Vietnam and the evidence does not demonstrate that he was exposed to Agent Orange during service. 

4.  Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not attributable to service.

5.  Kidney disease was not manifest during service or within one year of separation.  Kidney disease is not attributable to service.

6.  Amputation of the left leg was not manifest in service and is not attributable to service.

7.  A right leg disorder was not manifest in service and is not attributable to service.

8.  A right foot disorder was not manifest in service and is not attributable to service.

9.  Tinnitus was not manifest during service and is not attributable to service.

10.  Rheumatic fever was not manifest in service and is not attributable to service.

11.  A bilateral eye disorder was not manifest in service and is not attributable to service.

12.  Peripheral neuropathy of the upper and lower extremities was not manifest during service or within one year of separation.  Peripheral neuropathy of the upper and lower extremities is not attributable to service.

13.  Peripheral vascular disease of the left lower extremity was not manifest during service and is not attributable to service


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  Kidney disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  Amputation of the left leg was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  A right leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

9.  Rheumatic fever was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

10.  A bilateral eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

11.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

12.  Peripheral vascular disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2009 and April 2009, to the Veteran.  These letters explained the evidence needed to substantiate the underlying claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  No examination or nexus opinion is required regarding the claims for service connection, as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during active service to which such a currently diagnosed disorder could be related. For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board also observes that the undersigned VLJ, at the Veteran's September 2014 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus, kidney disease, and peripheral neuropathy are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

The Board notes that the Veteran had active service during a period of war.   The Veteran's DD Form 214 reflects that his military occupational specialty was a cook; he had no foreign and/or sea service.  Service personnel records indicate that the Veteran went to a cooking course at Fort Lee in Virginia, trained at Lackland Air Force Base in Texas, and was stationed at Malmstrom Air Force Base in Montana.  The evidence does not suggest and the Veteran does not allege that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.  

Acquired Psychiatric Disorder, to include PTSD

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD.  His 1965 separation examination report indicates that his psychiatric evaluation was normal.

A September 1993 private psychiatric consultation report shows that the Veteran reported that his psychiatric symptoms began in 1982.  He complained of being harassed by fellow employees following a work-related electrical burn injury in 1972.  He complained of anxiety, irritability, panic attacks, and difficulty concentrating as a result of his harassment; he also reported nightmares about the 1972 near-electrocution.  The Veteran stated that his work assignments did not allow for his orthopedic disability, which led to pain and depression.  The diagnosis was depressive disorder, not otherwise specified.

February 1994 consultation reports from Dr. F indicates that the Veteran reported episodes of depression for approximately 20 years, which had become increasingly intense for the prior 15 years.  The Veteran also reported a 20 year history of alcohol abuse and an attempted suicide by overdose in January 1994.  Diagnoses included alcohol dependence, recurrent and severe major depression, and rule out bipolar disorder.

November 1994 hospitalization records from Bay Medical Center indicate that the Veteran had a 20 year history of depression, and that the Veteran attributed his problems to when he was injured in an electrical accident.  He reported a history of being diagnosed with bipolar disorder in 1990.  

The Veteran's initial VA mental health assessment was in December 2009.  At that time, the Veteran reported that he served in the US as a cook, was raped by his sister-in-law at age 14, and that he experienced unwanted sexual attention while he was in the military.  He reported that he retired from his job in 1992, and that he had a head injury in 1972 wherein he was knocked unconscious by an electrical shock.  He complained of nightmares and impaired sleep, angry outbursts, alcohol abuse, and depression.  A PTSD diagnosis was suggested following a DSM-IV screening evaluation; the Board observes that no stressor was reported, and that the diagnosis was based on the Veteran's report of disturbing memories of a past event, disturbing dreams about a past event, reliving a prior stressful experience, and his current symptoms of loss of interest, irritability, difficulty concentrating, hyperstartle response, and feeling distant from others. 

Statements submitted by the Veteran and reported at the September 2014 hearing before the undersigned indicate that his stressors included the assassination of President Kennedy, the Cuban Missile Crisis, and that his first child was stillborn.

In response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

Significantly, the Veteran did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  In March 2011, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the Veteran were insufficient to send to JSRRC and the National Archives and Records Administration (NARA), or to permit a meaningful search of Marine Corps records.  The RO noted that it asked for additional detail as to personal trauma as reported in VA treatment records, and requested additional details as to his allegations regarding the death of President Kennedy and the Cuban Missile Crisis.  The Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

Regarding the Veteran's report of a stillborn child, he provided no verification, despite notification of the evidentiary defect at his September 2014 hearing.

An October 2014 letter from a VA social worker indicates that the Veteran reported that his 2009 mental health assessment was the first time that he discussed the Cuban Missile Crisis with anyone, and that the Veteran underwent a PTSD screening at that time.  The social worker stated that the Veteran's symptoms of PTSD are related to the Cuban Missile Crisis, and that the Veteran sought treatment for PTSD symptoms.  

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  The Board reiterates that the Veteran's diagnosis was based on his report of symptoms and not a confirmed in-service stressor.  In this regard, the Board notes that the Veteran reported in 1993 and 1994 that his nightmares, anxiety, irritability and depression were related to his 1972 work-related electrical injury, including harassment at work.  

Although the October 2014 letter states that the Veteran attributed to the Cuban Missile Crisis, the Board does not find this opinion to be probative, as it is inconsistent with the actual factual record, and the Veteran's history of symptoms since the 1972 work-related electrical injury.  Moreover, the Board observes that the December 2009 PTSD screening report does not show that the Veteran reported a stressor event at that time, other than the vague allegation of personal assault, which has not been confirmed; the VA examiner based the diagnosis on a report of symptoms and did not discuss a stressor event.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the report of the Cuban Missle crisis and the assassination of a president, we recognize that the events happened.  However, the change to 38 C.F.R. § 3.304 does not assist the appellant.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the the integrity of another within the meaning of the regulation.  Clearly, he was far removed from the unfolding events.  There was no actual threat to him of injury or death and he has provided nothing credible in this regard.  See, Hall v. Shinseki, 717F.3d 1369 (2013).

To the extent that the Veteran was diagnosed with depression and bipolar disorder, there is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to his service until 2009, after he filed his claim for service connection; prior to his claim, he associated his symptoms with his 1972 work-related injury.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology until 1993, wherein the Veteran and his treating providers associated it with his 1972 work-related injury.  Such contemporaneous reports are far more probative than the Veteran's history since he filed his claim.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In this case, the inconsistencies between the Veteran's statements made to health care providers during the nearly 50 years since service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered andweighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.

Diabetes Mellitus, Kidney Disease, Peripheral Neuropathy
Agent Orange Exposure

The Veteran does not allege service within the land borders of Vietnam.  

Service personnel records show that the Veteran served at Malmstrom Air Force Base in Montana.  The RO obtained the Veteran's service personnel records and sought information from the National Personnel Records Center (NPRC) as to whether any Agent Orange was used or stored at the base during the Veteran's service.  The NPRC search and the Veteran's personnel records indicate that a review of Department of Defense (DoD) reports of where herbicide/Agent Orange use or testing occurred outside Vietnam was undertaken.  The DoD documents did not show any use, testing, or storage of tactical herbicides, including Agent Orange at any location in Montana, including Malmstrom Air Force Base.  As the Veteran did not have service in Vietnam and was not at a DoD site where herbicides were used, tested, or stored, he is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board also notes that, although the Veteran contends that he was exposed to Agent Orange during his military service, he has not provided any additional evidence confirming such exposure.  Thus, his alleged exposure to Agent Orange remains unsubstantiated.  

The Veteran in this case alleges that he developed diabetes mellitus, kidney disease, and peripheral neuropathy of the upper and lower extremities as a result of his active service.  According to his statements, the Veteran's service at Malmstrom Air Force Base resulted in Agent Orange exposure, and his diabetes mellitus, kidney disease, and peripheral neuropathy should be presumptively service-connected.  

The Veteran's claims of service connection for diabetes mellitus, kidney disease, and peripheral neuropathy must be denied.  In this case, there is no evidence of diabetes mellitus, kidney disease, and peripheral neuropathy during service or within one year of separation.  Rather, at time of separation, the Veteran denied pertinent pathology.  Furthermore, the endocrine, genitourinary, and neurological systems were normal.  Urinalysis was normal.  The Veteran's medical history does not establish a manifestation of diabetes mellitus, kidney disease, and peripheral neuropathy within one year of separation and certainly does not establish that these disabilities were manifest to a compensable degree within one year of separation.  More specifically, according to private treatment records, the Veteran denied a history of diabetes mellitus in December 1994; available records first confirm treatment for diabetes mellitus in October 1999.  The Veteran was not treated for kidney disease (variously diagnosed as renal insufficiency and renal disease) until March 2008; treatment for peripheral neuropathy was first shown in March 2000.  The Board also notes that the Veteran has not alleged onset within one year of service.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that he has diabetes mellitus, kidney disease, and peripheral neuropathy and such statements are confirmed by the record.  In addition, he is competent to report when the disorders were first identified.  However, his statements, even if accepted as credible do not establish a nexus to service.  The weight of the evidence therefore reflects that the Veteran's diabetes mellitus, kidney disease, and peripheral neuropathy are unrelated to service.

More significantly, the Board reiterates that there is no evidence that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  He has not established a factual foundation establishing exposure to Agent Orange and his assertion of exposure is not credible.  Therefore, exposure to Agent Orange on a presumptive basis is not shown.  He is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In sum, diabetes mellitus, kidney disease, and peripheral neuropathy were not manifest during service or within one year of separation.  There is no indication that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote diabetes mellitus, kidney disease, and peripheral neuropathy to service or to a service-connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for diabetes mellitus, kidney disease, and peripheral neuropathy.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Leg, Right Leg, and Right Foot Disorders; Peripheral Vascular Disease

Based on the evidence of record, the Veteran's claims of service connection for a left leg amputation, a right leg disorder, a right foot disorder, and peripheral vascular disease of the left leg must be denied.  In this case, there is no evidence of a left leg amputation, a right leg disorder, a right foot disorder, and peripheral vascular disease of the left leg during service or for many years thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113.  Rather, service treatment records reflect that, at time of separation, the Veteran's extremities and musculoskeletal system were normal; his cardiovascular system was also normal.  Likewise, no complaints, symptoms, or clinical findings related to the Veteran's a left leg amputation, a right leg disorder, a right foot disorder, or peripheral vascular disease of the left leg were noted in service. In short, the evidence fails to establish the presence of pathology during service.

The Board also observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's a left leg amputation, a right leg disorder, a right foot disorder, and peripheral vascular disease of the left leg, and his service. 

The Veteran is competent to report that he has a left leg amputation, a right leg disorder, a right foot disorder, and peripheral vascular disease of the left leg.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's left leg amputation, a right leg disorder, a right foot disorder, and peripheral vascular disease of the left leg are unrelated to service.

In this regard, the Board points out that the Veteran had multiple post-service accidents and injuries, including a near-electrocution in 1972, wherein he injured his right leg and foot.  The Veteran reported a history of multiple right ankle surgeries and right foot skin grafts related to that injury.  Moreover, a September 2006 consultation related to the Veteran's left leg amputation state that his amputation was related to a history of chronic osteomyelitis of the left leg secondary to a knee joint infection following a left total knee replacement; additional private treatment records dated in December 2005 indicate that the Veteran had a total left knee arthroplasty in 1999, but fell and fractured his femur in 2000, which in turn led to osteomyelitis of the left hip.  A July 2007 private medical report indicates that the Veteran's pulmonary vascular disease followed the left leg amputation.  The private treatment records show a left knee injury in October 1995.  Other private treatment records show that the Veteran had a tibia and fibula fracture of the left leg in 1992.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's left leg amputation, right leg disorder, right foot disorder, and peripheral vascular disease of the left leg to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight; the Board points out that the Veteran, at no point during his treatment, associated his left leg amputation, right leg disorder, right foot disorder, and peripheral vascular disease of the left leg to his service.  The Veteran did not make any such assertions until he filed his claims for service connection; even assuming those lay assertions were competent, the Board finds them remarkably inconsistent with the contemporaneous clinical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's left leg amputation, right leg disorder, right foot disorder, or peripheral vascular disease of the left leg to service.  In reaching this determination, the Board notes that the Veteran has left leg amputation, right leg disorder, right foot disorder, and peripheral vascular disease of the left leg.  However, there is simply nothing to corroborate the Veteran's assertions that these disorders, with onset 30 to 40 years after service, are in any way related to his service, particularly in light of the lack of symptomatology in service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for left leg amputation, right leg disorder, right foot disorder, and peripheral vascular disease of the left leg.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  

Tinnitus, Rheumatic Fever, and Bilateral Eye Disorder

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he has currently has a bilateral eye disorder, rheumatic fever, or tinnitus due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

The weight of the evidence is against the existence of a bilateral eye disorder, rheumatic fever, or tinnitus.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a bilateral eye disorder, rheumatic fever or tinnitus during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Moreover, the Veteran has not provided any evidence of treatment or diagnoses of a bilateral eye disorder, rheumatic fever, or tinnitus.  There are no post-service treatment records documenting related complaints, treatment, or diagnoses regarding his claimed bilateral eye disorder, rheumatic fever, and tinnitus.  There is no credible evidence of a bilateral eye disorder, rheumatic fever, or tinnitus.  The Board acknowledges that a history of rheumatic fever is noted in the Veteran's private treatment records, but points out that the Veteran consistently reported that his rheumatic fever occurred during his childhood; there is nothing to indicate any aggravation due to service or service-connected disease or injury.  Likewise, VA treatment records show that the Veteran denied experiencing tinnitus and vision problems (see, i.e., April 2009 VA treatment record).

Here, we have lay evidence to the effect that there was a bilateral eye disorder, rheumatic fever, and tinnitus, primarily in the Veteran's claims.  However, this positive evidence is remarkably lacking in detail and clinical findings adequate to support any diagnoses.  Although the evidence remains competent, the lack of supporting evidence of diagnoses of a bilateral eye disorder, rheumatic fever, and tinnitus renders such lay and medical evidence to be of little probative value.  We find that the in-service normal findings and absence of current disabilities of a bilateral eye disorder, rheumatic fever, or tinnitus due to disease or injury are far more probative than the prior complaints and the Veteran's lay opinion.

Here, the most probative and credible evidence establishes that the Veteran does not have a bilateral eye disorder, rheumatic fever, or tinnitus.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  In the absence of disability, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for diabetes mellitus is denied.

Service connection for a left leg amputation is denied.

Service connection for a right leg disorder is denied. 

Service connection for a right foot disorder is denied.

Service connection for tinnitus is denied.

Service connection for rheumatic fever is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.

Service connection for peripheral vascular disease of the left lower extremity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


